McFadden, Judge.
In Austin v. Clark, 294 Ga. 773 (755 SE2d 796) (2014), the Supreme Court of Georgia reversed our decision in Austin v. Clark, 322 Ga. App. 368 (745 SE2d 293) (2013), which affirmed the trial court’s order granting a motion to dismiss based upon official immunity of the individual defendants. Accordingly, the opinion of the Supreme Court is made the opinion of this court, and the order of the trial court granting the individual defendants’ motion to dismiss based upon official immunity is hereby reversed.

Judgment reversed.


Doyle, P. J., and Boggs, J., concur.